         Case 2:20-cv-05781-JDW Document 24 Filed 04/13/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANDREW PERRONG, individually and on
 behalf of a class of all persons and entities        Case No. 2:20-cv-05781-JDW
 similarly situated,

                Plaintiff,

        v.

 SOUTH BAY ENERGY CORP.,

                Defendant.


                                        MEMORANDUM

       Andrew Perrong is a frequent filer of Telephone Consumer Protection Act lawsuits. As

such, he sometimes pursues novel legal theories as part of his business model. However, Mr.

Perrong’s latest theory has no legs, and he lacks standing to bring the additional claim set forth in

his proposed amended complaint. Because the claim would be futile based on the facts of this

case, the Court will deny Mr. Perrong’s Motion to Amend his Complaint to pursue it.

I.     BACKGROUND

       South Bay Energy Corp. is an electric generation supplier that sells residential electric

services to customers. It utilizes telemarketing to make sales, and it hired Webman’s World, LLC

to make telemarketing calls on its behalf. Adam Webman owns and operates Webman’s World.

On November 11 and 12, 2020, Webman’s World made telemarketing calls on behalf of South

Bay to Mr. Perrong’s residential telephone number. At the time that Webman’s World made those

calls, Mr. Perrong’s phone number was listed on the national Do-Not-Call Registry (the “DNC

List”). In addition, South Bay, Webman’s World, and Mr. Webman (collectively “Defendants”)

did not have a written do-not-call policy in place when Webman’s made those calls to Mr. Perrong.
         Case 2:20-cv-05781-JDW Document 24 Filed 04/13/21 Page 2 of 6




Mr. Perrong does not allege that he ever requested not to receive telemarketing calls made on

behalf of South Bay.

       On November 18, 2020, Mr. Perrong filed a putative class action complaint against South

Bay for violating the TCPA by calling him even though his phone number is listed on the national

DNC List. The Court entered a Scheduling Order in this case and ordered that any motions to

amend the Complaint were due by March 31, 2021. On March 18, 2021, after receiving some

discovery, Mr. Perrong moved to amend his Complaint in order to include the allegations set forth

above, add Webman’s World and Mr. Webman as defendants in this matter, and assert an

additional claim against Defendants, in Count II, for violation of the TCPA, specifically 47 C.F.R.

§ 64.1200(d)(1). South Bay opposes the motion to amend with respect to the addition of Count II

only. The motion is ripe for disposition.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 15 conditions amendment of a pleading on the Court’s

leave or the opposing party’s written consent. The rule instructs courts to “freely give leave [to

amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). This liberal amendment regime helps

effectuate the “general policy embodied in the Federal Rules favoring resolution of cases on their

merits.” Mullin v. Balicki, 875 F.3d 140, 149 (3d Cir. 2017). The factors set out in the Supreme

Court’s decision in Foman v. Davis, 371 U.S. 178 (1962), guide a court’s decision about whether

to permit an amendment. A court may deny leave to amend based on undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, prejudice to the opposing party, and futility. Id. The Foman factors are not

exhaustive, allowing a court to ground its decision, within reason, on consideration of other




                                                2
          Case 2:20-cv-05781-JDW Document 24 Filed 04/13/21 Page 3 of 6




equitable factors, such as judicial economy/burden on the court and the prejudice denying leave to

amend would cause. See USX Corp. v. Barnhart, 395 F.3d 161, 167-68 (3d Cir. 2004).

       “‘Futility’ means that the complaint, as amended, would fail to state a claim upon which

relief could be granted.” Travelers Indem. Co. v. Dammann & Co., Inc., 594 F.3d 238, 243 (3d

Cir. 2010) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997)).

In determining whether a claim would be futile, “the district court applies the same standard of

legal sufficiency as applies under [Federal] Rule [of Civil Procedure] 12(b)(6).” In re Burlington

Coat Factory Sec. Litig., 114 F.3d at 1434. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016).

III.   DISCUSSION

       As the party invoking the Court’s jurisdiction, Mr. Perrong must allege facts that

demonstrate his standing to bring suit. See LaSpina v. SEIU Pennsylvania State Council, 985 F.3d

278, 284 (3d Cir. 2021) (quotation omitted). To do so, he “must show injury in fact, causation,

and redressability.” Id. (citing Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). Count II of

Mr. Perrong’s proposed amended complaint implicates the causation element, i.e. whether his

injury “is fairly traceable to the challenged conduct” of Defendants. Id. (quotation omitted).

“[T]he traceability element is ‘akin to ‘but for’ causation in tort.’” Id. (same). “In assessing

whether the defendant’s particular conduct caused the plaintiff’s injury, the variable to isolate and

change is the conduct of the defendant the plaintiff challenges.” Id. at 286. Thus, employing this

framework, the Court must ask: Had Defendants’ conduct that Mr. Perrong challenges not

occurred, would he have suffered an injury? If he would have, then the challenged conduct did

not actually cause Mr. Perrong’s injury; if not, then it did. See id. at 285. In Count II of the



                                                   3
          Case 2:20-cv-05781-JDW Document 24 Filed 04/13/21 Page 4 of 6




proposed amended complaint, the challenged conduct is Defendants’ alleged failure to have a

written policy for maintaining a do-not-call list, as required by 47 C.F.R. § 64.1200(d)(1).

       Mr. Perrong’s injury does not come from Defendants’ alleged violation of Section

64.1200(d)(1). That provision requires a company to maintain an internal list of subscribers who

requested that the company not call them:

       No person or entity shall initiate any call for telemarketing purposes to a residential
       telephone subscriber unless such person or entity has instituted procedures for
       maintaining a list of persons who request not to receive telemarketing calls made
       by or on behalf of that person or entity.

47 C.F.R. § 64.1200(d) (emphasis added). That provision applies only to individuals who have

directed a company not to call them. Mr. Perrong never directed South Bay, Webman’s World, or

Mr. Webman not to call him. That is because Mr. Perrong did not satisfy the “regulatory

prerequisite” before he could bring a claim under Section 64.1200(d)(1). Drake v. FirstKey

Homes, LLC, 439 F. Supp. 3d 1313, 1325 (N.D. Ga. 2020). Even if one or more Defendants had

maintained an internal do-not-call list, that compliance would not have prevented them from

calling Mr. Perrong.

       Mr. Perrong tries to avoid this conclusion by suggesting that Section 64.1200(d)(1) requires

companies to maintain an internal policy to avoid calling anyone on the national DNC List, but

the regulatory language does not support his interpretation. No party has directed the Court to any

official FCC interpretation of Section 64.1200. The Court therefore turns to traditional canons of

statutory interpretation. See Green v. Brennan, 136 S. Ct. 1769, 1776 (2016); McCann v. Unum

Provident, 907 F.3d 130, 144 (3d Cir. 2018) (“[T]he basic tenets of statutory construction hold

true for the interpretation of a regulation.”) (quotation omitted).

       “It is the cardinal canon of statutory interpretation that a court must begin with the statutory

language.” In re Philadelphia Newspapers, LLC, 599 F.3d 298, 304 (3d Cir. 2010), as amended

                                                  4
          Case 2:20-cv-05781-JDW Document 24 Filed 04/13/21 Page 5 of 6




(May 7, 2010). “When the words of a statute are unambiguous, then, this first canon is also the

last: ‘judicial inquiry is complete.’” Id. (quoting Connecticut Nat. Bank v. Germain, 503 U.S. 249,

254 (1992)); see also Idahoan Fresh v. Advantage Produce, Inc., 157 F.3d 197, 202 (3d Cir. 1998)

(“Where the statutory language is plain an unambiguous, further inquiry is not required . . ..”). To

determine whether statutory language is ambiguous, the Court must “read the statute in its ordinary

and natural sense.” Id. (quotation omitted).

       Section 64.1200 is not ambiguous. The language “not to receive telemarking calls made by

or on behalf of that person or entity” refers back to the “person or entity” that “initiate[s]” a call.

Thus, the provision applies to calls that a company might make to a list of people that have directed

the company not to call them. The regulation contemplates a specific list, which is different from

(but might overlap with) the national DNC List.

       The regulation’s structure confirms this interpretation. Section 64.1200(d) prohibits a

company from calling individuals who have directed the company not to call them. Section

64.1200(c)(2) prohibits calls to individuals on the national DNC List, with certain limited

exceptions. If Section 64.1200(d) applied to every individual on the national DNC List, it would

render Section 64.1200(c)(2) superfluous, or at least “insignificant.” United States v. Cooper, 396

F.3d 308, 312 (3d Cir. 2005).

       Mr. Perrong might be right that Defendants violated the TCPA if they failed to maintain a

list of individuals who directed South Bay not to call them. But Mr. Perrong never asked to be on

such a list, so its non-existence did not cause his injury. “In other words, a caller could only violate

the regulation if it called someone who had asked to be put on the list.”     Drake, 439 F. Supp. 3d

at 1324. Put another way, even if Defendants had complied with the TCPA and maintained an

internal do-not-call list, their compliance would not have prevented a call to Mr. Perrong because



                                                   5
         Case 2:20-cv-05781-JDW Document 24 Filed 04/13/21 Page 6 of 6




he would not have been on that list. Instead, Mr. Perrong’s injury traces to the violation of a

different provision, Section 64.1200(c)(2).

IV.    CONCLUSION

       The TCPA regulation on which Mr. Perrong relies does not require a company to maintain

a written policy concerning calls to people on the national DNC List. But that’s the only list on

which Mr. Perrong was listed. Because Defendants’ compliance with Section 64.1200(d)(1) would

not have avoided Mr. Perrong’s injury, he does not have standing to sue for a violation of that

provision. The Court will therefore deny his Motion to Amend his Complaint to the extent it seeks

to add Count II. An appropriate Order follows.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.

Dated: April 13, 2021




                                                 6
